Title: To Alexander Hamilton from William S. Smith, 2 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade May 2d. 1800
          
          It is my duty to inform you, that a Soldier of the 13th. Regt. broke out yesterday with the small-pox—
          There are a number of men in that regiment & some few in the others, who have not had it, would you wish those who have not had it, to be inoculated or would you prefer that attention should be paid, to check the spreading of it?
          On the first symptoms, the soldier was moved to the hospital in the rear, & a Centinel placed to prevent any communication with him, except by the attendants at the Hospital who will also confine themselves to their station, untill your pleasure is known.
          I have the Honor to be with great respect—Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        